DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrammar (US PG Pub. No. 2020/0037188).
As per claim 1:
Schrammar teaches a method of wireless communication performed by a user equipment (UE) (see paragraph [0023], teaches a wireless device for managing communication in a wireless communication network), comprising:
receiving, from a base station, an indication of a plurality of candidate beams on which the base station is able to simultaneously transmit communications to the UE (paragraph [0049] explicitly states: “the radio network node 12 may broadcast the number of antenna panels associated with each reference signal sequence in the sequence information. So the wireless device 10 knows the number of simultaneous beams that can be transmitted from the reference signal sequence”);
determining a first beam and a second beam from among the plurality of candidate beams, based at least in part on one or more measurements of the plurality of candidate beams (see paragraphs [0053]-[0056], after taking signal strength measurements of the reference signals received from the radio network node, the wireless device 10 may determine which of beams associated with the respective reference signals have similar direction. The wireless device 10 then generates measurement report with reference signals that are selected for simultaneous multiple transmissions of data to the wireless device, see paragraph [0058]);
and transmitting an indication of the first beam and the second beam to the base station (paragraph [0058], explicitly states: “The wireless device 10 transmits the generated measurement report to e.g. the radio network node 12 serving the wireless device 10. Thus, the wireless device 10 reports the reference signals that correspond to good beam candidates for simultaneous multiple transmissions of data toward the wireless device 10”).
As per claim 22:
Schrammar teaches a user equipment (UE) for wireless communication (see Figure 6, wireless device 10), comprising:
a memory (see Figure 6, memory 607);
and one or more processors coupled to the memory (see Figure 6, processing unit 601 coupled to memory 607 via element(s) 608 and 609), the memory and the one or more processors configured to:
receive, from a base station, an indication of a plurality of candidate beams on which the base station is able to simultaneously transmit communications to the UE (paragraph [0049] explicitly states: “the radio network node 12 may broadcast the number of antenna panels associated with each reference signal sequence in the sequence information. So the wireless device 10 knows the number of simultaneous beams that can be transmitted from the reference signal sequence”);
determine a first beam and a second beam from among the plurality of candidate beams, based at least in part on one or more measurements of the plurality of candidate beams (see paragraphs [0053]-[0056], after taking signal strength measurements of the reference signals received from the radio network node, the wireless device 10 may determine which of beams associated with the respective reference signals have similar direction. The wireless device 10 then generates measurement report with reference signals that are selected for simultaneous multiple transmissions of data to the wireless device, see paragraph [0058]);
and transmit an indication of the first beam and the second beam to the base station (paragraph [0058], explicitly states: “The wireless device 10 transmits the generated measurement report to e.g. the radio network node 12 serving the wireless device 10. Thus, the wireless device 10 reports the reference signals that correspond to good beam candidates for simultaneous multiple transmissions of data toward the wireless device 10”).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 3, 13, 14, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrammar in view of Gao (US PG Pub. No. 2021/0022130).
As per claim 3:
Schrammar teaches the method of claim 1 with the exception of:
wherein each of the plurality of candidate beams is associated with a respective set of beams, and wherein the first beam and the second beam are from different sets of beams.
Gao teaches wherein each of the plurality of candidate beams is associated with a respective set of beams, and wherein the first beam and the second beam are from different sets of beams (see paragraph [0055], the gNB configures one of more of the following grouping approaches as a criteria for the associated reporting such as different Tx beams within one group cannot be simultaneously received but Tx beams between groups can be simultaneously received. The one or more reporting criteria can be provided by a base station and applied or used by a user equipment per reference signal group to be reported, please see paragraph [0056]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting criteria (as disclosed in Gao) into Schrammar as a way of grouping one or more reference signal resources (please see paragraph [0055] of Gao). Therefore, implementing such method of grouping beams into one or more groups helps to achieve spatial multiplexing (please see paragraph [0035] of Gao).
As per claim 13:
Schrammar teaches a method of wireless communication performed by a base station (see paragraph [0024], teaches a method performed by radio network node for managing communication of a wireless device in a wireless communication network), comprising:
transmitting an indication of the plurality of candidate beams to the UE (paragraph [0049] explicitly states: “the radio network node 12 may broadcast the number of antenna panels associated with each reference signal sequence in the sequence information. So the wireless device 10 knows the number of simultaneous beams that can be transmitted from the reference signal sequence”);
and receiving, from the UE, an indication of a first beam and a second beam on which the UE can simultaneously receive communications from the base station (paragraph [0058], explicitly states: “The wireless device 10 transmits the generated measurement report to e.g. the radio network node 12 serving the wireless device 10. Thus, the wireless device 10 reports the reference signals that correspond to good beam candidates for simultaneous multiple transmissions of data toward the wireless device 10”).
Schrammar does not explicitly teach determining a plurality of candidate beams on which the base station may simultaneously transmit communications to a user equipment (UE).
Gao teaches determining a plurality of candidate beams on which the base station may simultaneously transmit communications to a user equipment (UE) (see paragraph [0055], the gNB configures one of more of the following grouping approaches as a criteria for the associated reporting such as different Tx beams within one group cannot be simultaneously received but Tx beams between groups can be simultaneously received. The one or more reporting criteria can be provided by a base station and applied or used by a user equipment per reference signal group to be reported, please see paragraph [0056]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting criteria (as disclosed in Gao) into Schrammar as a way of grouping one or more reference signal resources (please see paragraph [0055] of Gao). Therefore, implementing such method of grouping beams into one or more groups helps to achieve spatial multiplexing (please see paragraph [0035] of Gao).

Schrammar in view of Gao teaches the method of claim 13.
Schrammar does not explicitly teach wherein each of the plurality of candidate beams is associated with a set of beams, and the first beam and the second beam are from different sets of beams.
Gao teaches wherein each of the plurality of candidate beams is associated with a set of beams, and the first beam and the second beam are from different sets of beams (see paragraph [0055], the gNB configures one of more of the following grouping approaches as a criteria for the associated reporting such as different Tx beams within one group cannot be simultaneously received but Tx beams between groups can be simultaneously received. The one or more reporting criteria can be provided by a base station and applied or used by a user equipment per reference signal group to be reported, please see paragraph [0056]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting criteria (as disclosed in Gao) into Schrammar as a way of grouping one or more reference signal resources (please see paragraph [0055] of Gao). Therefore, implementing such method of grouping beams into one or more groups helps to achieve spatial multiplexing (please see paragraph [0035] of Gao).
Claim 24 is rejected in the same scope as claim 3.
As per claim 27:
Schrammar teaches a base station for wireless communication (see Figure 8, radio network node 12), comprising:
a memory (see Figure 8, memory 805);
and one or more processors coupled to the memory (see Figure 8, processing unit 801 coupled to the memory 805 via elements 806, 807), the memory and the one or more processors configured to:
transmit an indication of the plurality of candidate beams to the UE (paragraph [0049] explicitly states: “the radio network node 12 may broadcast the number of antenna panels associated with each reference signal sequence in the sequence information. So the wireless device 10 knows the number of simultaneous beams that can be transmitted from the reference signal sequence”);
and receive, from the UE, an indication of a first beam and a second beam on which the UE can simultaneously receive communications from the base station (paragraph [0058], explicitly states: “The wireless device 10 transmits the generated measurement report to e.g. the radio network node 12 serving the wireless device 10. Thus, the wireless device 10 reports the reference signals that correspond to good beam candidates for simultaneous multiple transmissions of data toward the wireless device 10”).
Schrammar does not explicitly teach determine a plurality of candidate beams on which the base station may simultaneously transmit communications to a user equipment (UE).
Gao teaches determine a plurality of candidate beams on which the base station may simultaneously transmit communications to a user equipment (UE) (see paragraph [0055], the gNB configures one of more of the following grouping approaches as a criteria for the associated reporting such as different Tx beams within one group cannot be simultaneously received but Tx beams between groups can be simultaneously received. The one or more 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting criteria (as disclosed in Gao) into Schrammar as a way of grouping one or more reference signal resources (please see paragraph [0055] of Gao). Therefore, implementing such method of grouping beams into one or more groups helps to achieve spatial multiplexing (please see paragraph [0035] of Gao).
5.	Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schrammar in view of Wang (US PG Pub. No. 2021/0391897).
As per claim 2:
Schrammar teaches the method of claim 1 with the exception of:
wherein determining the first beam and the second beam includes determining whether a candidate beam is associated with a set of beams.
Wang teaches wherein determining the first beam and the second beam includes determining whether a candidate beam is associated with a set of beams (see paragraph [0058], discloses the UE can evaluate the received candidate beams in all the time slots 610 to find the candidate beam (or a set of beams in a time slot) with the best link quality metric before making a choice).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of candidate beams based on a quality metric (as disclosed in Wang) into Schrammar as a way of indicating to the base station the preferred beams for downlink data transmission (please see paragraph [0059] of Wang). 

.
6.	Claims 4, 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schrammar in view of Koskela (US PG Pub. No. 2020/0021350).
As per claim 4:
Schrammar teaches the method of claim 1 with the exception of:
wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective beam in the plurality of candidate beams.
Koskela teaches wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective beam in the plurality of candidate beams (see paragraph [0060], discloses the NW may indicate a mapping of refined beam index (RBI) indices to beams in a specific group previously reported by the UE).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of mapping of the refined beam index (RBI) indices to beams in a specific group to the UE (as disclosed in Koskela) into Schrammar as a way of enabling the UE to associate the beam indices of the signaled group with the RBI indices (please see paragraph [0060] of Koskela). 
As per claim 5:
Schrammar in view of Koskela teaches the method of claim 4.
Schrammar does not teach further comprising receiving a message from the base station, the message indicating a mapping between the plurality of indices and respective beams in the plurality of candidate beams. 
Koskela teaches further comprising receiving a message from the base station, the message indicating a mapping between the plurality of indices and respective beams in the plurality of candidate beams (see paragraph [0060], discloses the NW may map in a matching order: lowest value BI maps to lowest BRRS resource value or RBI index, or the lowest RBI index maps to the highest quality BI previously reported. The network may then indicate this mapping by signaling a Beam Group Index MAC CE which conveys information of a beam group ID).
Same rationale as provided for claim 4.
As per claim 25:
Schrammar teaches the UE of claim 22 with the exception of:
wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective beam in the plurality of candidate beams, and wherein the memory and the one or more processors are configured to receive a message from the base station, the message indicating a mapping between the plurality of indices and respective beams in the plurality of candidate beams.
Koskela teaches wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective beam in the plurality of candidate beams (see paragraph [0060], discloses the NW may indicate a mapping of refined beam index (RBI) indices to beams in a specific group previously reported by the UE), and wherein the memory and the one or more processors are configured to receive a message from the base station, the message indicating a mapping between the plurality of indices and respective beams in the plurality of candidate beams (see paragraph [0060], discloses the NW may map in a matching order: lowest value BI maps to lowest BRRS resource value or RBI index, or the lowest RBI index maps to the highest quality BI previously reported. The network may then 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of mapping of the refined beam index (RBI) indices to beams in a specific group to the UE (as disclosed in Koskela) into Schrammar as a way of enabling the UE to associate the beam indices of the signaled group with the RBI indices (please see paragraph [0060] of Koskela). 

7.	Claims 6, 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schrammar in view of Yu (US PG Pub. No. 2019/0037426).
As per claim 6:
Schrammar teaches the method of claim 1 with the exception of:
wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective set of beams in the plurality of candidate beams.
Yu teaches wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective set of beams in the plurality of candidate beams (see Figure 6, paragraph [0032], discloses the network (NW) provides a mapping table 610 of TX beam index and CSI-RS resource to the UE via RRC signaling. As shown in figure 6, the mapping table 610 signaled by the NW to the UE includes list/set of beam index and the associated CSI-RS resource).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of mapping table of 
As per claim 7:
Schrammar in view of Yu teaches the method of claim 6.
Schrammar does not teach further comprising receiving a message from the base station, the message indicating a mapping between the plurality of indices and respective sets of beams in the plurality of candidate beams.
Yu teaches further comprising receiving a message from the base station, the message indicating a mapping between the plurality of indices and respective sets of beams in the plurality of candidate beams (see paragraph [0033], the beam indication index can associate each beam in each group to a beam indication index).
Same rationale as provided for claim 6.
As per claim 26:
Schrammar teaches the UE of claim 22 with the exception of:
wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective set of beams in the plurality of candidate beams, and wherein the memory and the one or more processors are configured to receive a message from the base station, the message indicating a mapping between the plurality of indices and respective sets of beams in the plurality of candidate beams.
wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective set of beams in the plurality of candidate beams (see Figure 6, paragraph [0032], discloses the network (NW) provides a mapping table 610 of TX beam index and CSI-RS resource to the UE via RRC signaling. As shown in figure 6, the mapping table 610 signaled by the NW to the UE includes list/set of beam index and the associated CSI-RS resource), and wherein the memory and the one or more processors are configured to receive a message from the base station, the message indicating a mapping between the plurality of indices and respective sets of beams in the plurality of candidate beams (see Figure 6, paragraph [0032], discloses the network (NW) provides a mapping table 610 of TX beam index and CSI-RS resource to the UE via RRC signaling. As shown in figure 6, the mapping table 610 signaled by the NW to the UE includes list/set of beam index and the associated CSI-RS resource).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of mapping table of transmit beam index and associated CSI-RS resource (as disclosed in Yu) into Schrammar as a way of enabling the network UE to determine the preferred transmit beams and beam-pair links (BPLs) as the potential links for communicating to the UE (please see paragraph [0032] of Yu). Therefore, transmission of beam index information enables the UE to determine how to receive network transmissions for reference signal, for incoming control channel and for incoming data channel (please see paragraph [0006] of Yu).



s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schrammar in view of Shimoda (US PG Pub. No. 2020/0077320).
As per claim 8:
Schrammar teaches the method of claim 1 with the exception of:
wherein the indication of the plurality of candidate beams includes an index that corresponds to identifiers for beams in the plurality of candidate beams, and wherein determining the first beam and the second beam includes determining the first beam and the second beam from among beams with identifiers that correspond to the index.
Shimoda wherein the indication of the plurality of candidate beams includes an index that corresponds to identifiers for beams in the plurality of candidate beams, and wherein determining the first beam and the second beam includes determining the first beam and the second beam from among beams with identifiers that correspond to the index (see paragraph [0758], discloses beam indices from 0 to a maximum value for the beams formed by the SCell are assigned to information on the beams. The beam indices are associated with the beam IDs and the BRSs. For example, one cell can form 7 beams at a maximum. Indices #0 to #6 are assigned to the beams formed by the cell).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the activation/deactivation information of the beam (as disclosed in Shimoda) into Schrammar as a way of indicating to the UE which beams are activated and which ones are not (please see paragraph [0754] of Shimoda). Therefore, by sending via RRC signaling, the beam information helps to solve latency in setting and changing the beams to be aggregated (please see paragraph [0749] of Shimoda).


Schrammar in view of Shimoda teaches the method of claim 8.
Schrammar does not teach further comprising receiving a message from the base station, the message indicating a mapping between the index and the identifiers.
Shimoda teaches further comprising receiving a message from the base station, the message indicating a mapping between the index and the identifiers (see paragraph [0758], the beam indices associated with the respective beams IDs and BRSs are sent via RRC signaling).
Same rationale as provided for claim 8.

9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schrammar in view of Takeda (US PG Pub. No. 2019/0254082).
AS per claim 10:
Schrammar teaches the method of claim 1 with the exception of:
wherein determining the first beam and the second beam includes determining the first beam and the second beam based at least in part on an order of the plurality of candidate beams in the indication of the plurality of candidate beams.
Takeda wherein determining the first beam and the second beam includes determining the first beam and the second beam based at least in part on an order of the plurality of candidate beams in the indication of the plurality of candidate beams (see paragraph [0082], discloses the base station may notify a plurality of beam indexes, the order to use PRACH resources that correspond to the beam indexes and the link on the control channel).
before the effective filing date of the application to incorporate the teachings of Takeda into Schrammar. The motivation for doing so would be to properly perform random access procedure (please see paragraph [0014] of Takeda).
As per claim 11:
Schrammar in view of Takeda teaches the method of claim 10.
Schrammar does not teach further comprising receiving a message from the base station, the message indicating a mapping between the order of the plurality of candidate beams and respective sets of beams in the plurality of candidate beams.
Takeda teaches further comprising receiving a message from the base station, the message indicating a mapping between the order of the plurality of candidate beams and respective sets of beams in the plurality of candidate beams (see paragraph [0096], the base station notifies the order of use of the PRACH resources corresponding to the respective beams and thus a mapping information).
Same rationale as provided for claim 10.
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schrammar in view of Ng (US PG Pub. No. 2019/0288766).
As per claim 12:
Schrammar teaches the method of claim 1 with the exception of:
wherein receiving the indication of the plurality of candidate beams includes receiving the indication of the plurality of candidate beams in one or more of a channel state information reference signal resource indicator or a synchronization signal physical broadcast channel resource block indicator.
wherein receiving the indication of the plurality of candidate beams includes receiving the indication of the plurality of candidate beams in one or more of a channel state information reference signal resource indicator or a synchronization signal physical broadcast channel resource block indicator (see paragraph [0105], discloses the gNB configures the UE with one or more RS resource e.g. CRIs corresponding to a set of TX beams).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the configuring of one or more RS resources corresponding to the TX beams (as disclosed in Ng) into Schrammar as a way of assisting the UE in determining the RX and/or TX beam (please see paragraph [0105] of Ng).

11.	Claims 15, 16, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schrammar in view of Gao and further in view of Koskela.
As per claim 15:
Schrammar in view of Gao teaches the method of claim 13 with the exception of:
wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective beam in the plurality of candidate beams. 
Koskela teaches wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective beam in the plurality of candidate beams (see paragraph [0060], discloses the NW may indicate a mapping of refined beam index (RBI) indices to beams in a specific group previously reported by the UE).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of mapping of the refined beam index (RBI) indices to beams in a specific group to the UE (as disclosed in Koskela) into 
As per claim 16:
Schrammar in view of Gao and further in view of Koskela teaches the method of claim 15.
The combination of Schrammar and Gao fail to explicitly teach further comprising transmitting a message to the UE, the message indicating a mapping between the plurality of indices and respective beams in the plurality of candidate beams.
Koskela teaches further comprising transmitting a message to the UE, the message indicating a mapping between the plurality of indices and respective beams in the plurality of candidate beams (see paragraph [0060], discloses the NW may map in a matching order: lowest value BI maps to lowest BRRS resource value or RBI index, or the lowest RBI index maps to the highest quality BI previously reported. The network may then indicate this mapping by signaling a Beam Group Index MAC CE which conveys information of a beam group ID).
Same rationale as provided for claim 15.
As per claim 28:
Schrammar in view of Gao teaches the base station of claim 27 with the exception of:
wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective beam in the plurality of candidate beams, and wherein the memory and the one or more processors are configured to transmit a message to the UE, the message indicating a mapping between the plurality of indices and respective beams in the plurality of candidate beams.
wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective beam in the plurality of candidate beams (see paragraph [0060], discloses the NW may indicate a mapping of refined beam index (RBI) indices to beams in a specific group previously reported by the UE), and wherein the memory and the one or more processors are configured to transmit a message to the UE, the message indicating a mapping between the plurality of indices and respective beams in the plurality of candidate beams (see paragraph [0060], discloses the NW may map in a matching order: lowest value BI maps to lowest BRRS resource value or RBI index, or the lowest RBI index maps to the highest quality BI previously reported. The network may then indicate this mapping by signaling a Beam Group Index MAC CE which conveys information of a beam group ID).
Same rationale as provided for claim 15.

12.	Claims 17, 18, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schrammar in view of Gao and further in view of Yu.
As per claim 17:
Schrammar in view of Gao teaches the method of claim 13 with the exception of:
wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective set of beams in the plurality of candidate beams.
Yu teaches wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective set of beams in the plurality of candidate beams (see Figure 6, paragraph [0032], discloses the network (NW) provides a 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of mapping table of transmit beam index and associated CSI-RS resource (as disclosed in Yu) into both Schrammar and Gao as a way of enabling the network UE to determine the preferred transmit beams and beam-pair links (BPLs) as the potential links for communicating to the UE (please see paragraph [0032] of Yu). Therefore, transmission of beam index information enables the UE to determine how to receive network transmissions for reference signal, for incoming control channel and for incoming data channel (please see paragraph [0006] of Yu).
As per claim 18:
Schrammar in view of Gao and further in view of Yu teaches the method of claim 17.
The combination of Schrammar and Gao fail to explicitly teach further comprising transmitting a message to the UE, the message indicating a mapping between the plurality of indices and respective sets of beams in the plurality of candidate beams.	Yu teaches further comprising transmitting a message to the UE, the message indicating a mapping between the plurality of indices and respective sets of beams in the plurality of candidate beams (see paragraph [0033], the beam indication index can associate each beam in each group to a beam indication index).
Same rationale as provided for claim 17.
As per claim 29:
Schrammar in view of Gao teaches the base station of claim 27 with the exception of:
wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective set of beams in the plurality of candidate beams, and wherein the memory and the one or more processors are configured to transmit a message to the UE, the message indicating a mapping between the plurality of indices and respective sets of beams in the plurality of candidate beams.
Yu teaches wherein the indication of the plurality of candidate beams includes a plurality of indices that each correspond to a respective set of beams in the plurality of candidate beams (see Figure 6, paragraph [0032], discloses the network (NW) provides a mapping table 610 of TX beam index and CSI-RS resource to the UE via RRC signaling. As shown in figure 6, the mapping table 610 signaled by the NW to the UE includes list/set of beam index and the associated CSI-RS resource), and wherein the memory and the one or more processors are configured to transmit a message to the UE, the message indicating a mapping between the plurality of indices and respective sets of beams in the plurality of candidate beams (see paragraph [0033], the beam indication index can associate each beam in each group to a beam indication index).
Same rationale as provided for claim 17.

13.	Claims 19, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schrammar in view of Gao and further in view of Takeda.
As per claim 19:
Schrammar in view of Gao teaches the method of claim 13 with the exception of:
further comprising ordering beams of the plurality of candidate beams in the indication of the plurality of candidate beams based at least in part on a priority of availability for the base station.
Takeda teaches further comprising ordering beams of the plurality of candidate beams in the indication of the plurality of candidate beams based at least in part on a priority of availability for the base station (see paragraph [0096], the base station notifies the order of use of the PRACH resources corresponding to the respective beams and thus a mapping information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Takeda into both Schrammar and Gao. The motivation for doing so would be to properly perform random access procedure (please see paragraph [0014] of Takeda).
As per claim 20:
Schrammar in view of Gao and further in view of Takeda teaches the method of claim 19.
Schrammar and Gao fail to clearly teach further comprising transmitting a message to the UE, the message indicating a mapping between an order of the plurality of candidate beams in the indication of the plurality of candidate beams and respective beams of the plurality of candidate beams.
Takeda teaches further comprising transmitting a message to the UE, the message indicating a mapping between an order of the plurality of candidate beams in the indication of the plurality of candidate beams and respective beams of the plurality of candidate beams (see paragraph [0082], discloses the base station may notify a plurality of 
Same rationale as provided for claim 19.
As per claim 30:
Schrammar in view of Gao teaches the base station of claim 27 with the exception of:
wherein the memory and the one or more processors are configured to order beams of the plurality of candidate beams in the indication of the plurality of candidate beams based at least in part on a priority of availability for the base station, and wherein the memory and the one or more processors are configured to transmit a message to the UE, the message indicating a mapping between an order of the plurality of candidate beams in the indication of the plurality of candidate beams and respective beams of the plurality of candidate beams.
Takeda teaches wherein the memory and the one or more processors are configured to order beams of the plurality of candidate beams in the indication of the plurality of candidate beams based at least in part on a priority of availability for the base station (see paragraph [0082], discloses the base station may notify a plurality of beam indexes, the order to use PRACH resources that correspond to the beam indexes and the link on the control channel), and wherein the memory and the one or more processors are configured to transmit a message to the UE, the message indicating a mapping between an order of the plurality of candidate beams in the indication of the plurality of candidate beams and respective beams of the plurality of candidate beams (see paragraph [0096], the base station notifies the order of use of the PRACH resources corresponding to the respective beams and thus a mapping information).
before the effective filing date of the application to incorporate the teachings of Takeda into both Schrammar and Gao. The motivation for doing so would be to properly perform random access procedure (please see paragraph [0014] of Takeda).

14.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schrammar in view of Gao and further in view of Ng.
As per claim 21:
Schrammar in view of Gao teaches the method of claim 13 with the exception of:
wherein transmitting the indication of the plurality of candidate beams includes transmitting the indication of the plurality of candidate beams in one or more of a channel state information reference signal resource indicator or a synchronization signal physical broadcast channel resource block indicator.
Ng teaches wherein transmitting the indication of the plurality of candidate beams includes transmitting the indication of the plurality of candidate beams in one or more of a channel state information reference signal resource indicator or a synchronization signal physical broadcast channel resource block indicator (see paragraph [0105], discloses the gNB configures the UE with one or more RS resource e.g. CRIs corresponding to a set of TX beams).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the configuring of one or more RS resources corresponding to the TX beams (as disclosed in Ng) into both Schrammar and Gao as a way of assisting the UE in determining the RX and/or TX beam (please see paragraph [0105] of Ng).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474


/PRINCE A MENSAH/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474